UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RIFKA RENEE ELIAS,

                                   Plaintiff,
                                                                    19-CV-11411 (JMF)
                       -against-
                                                                  ORDER OF SERVICE
 CITY OF NEW YORK, et al.,

                                   Defendants.

JESSE M. FURMAN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e-2000e-17; the New York State Human Rights Law, N.Y. Exec. Law §§ 290-

297; and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101-131, alleging

that her employer discriminated against her based on her religion. By order dated January 8,

2020, the Court granted Plaintiff’s request to proceed in forma pauperis.

                                            DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that summonses be

issued. The Court therefore extends the time to serve until 90 days after the date the summonses

are issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants the City of New York and New York

City Health + Hospitals (H+H) through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these defendants.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.




                                                  2
       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for the City of New York and H+H and deliver all documents necessary to effect

service to the U.S. Marshals Service.

SO ORDERED.

 Dated:   January 15, 2020
          New York, New York

                                                         JESSE M. FURMAN
                                                       United States District Judge




                                              3
                  DEFENDANTS AND SERVICE ADDRESSES


1. New York City
   New York City Law Department
   100 Church Street
   New York, NY 10007

2. New York City Health + Hospitals
   125 Worth Street
   New York, NY 10013




                                      4
